        Case 2:21-cv-01244-JDP Document 3 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY SIFUENTES,                                   Case No. 2:21-cv-01244-JDP (HC)
12                       Petitioner,                     ORDER DIRECTING MR. SIFUENTES TO
                                                         SUBMIT A PETITION FOR WRIT OF
13            v.                                         HABEAS CORPUS AND EITHER THE
                                                         FILING FEE OR AN APPLICATION TO
14    UNKNOWN,                                           PROCEED IN FORMA PAUPERIS
15                       Respondent.
16

17          Randy Sifuentes is a state prisoner without counsel. This action was opened when he

18   submitted to the court a motion for a ninety-day extension of time to file a petition for a writ of

19   habeas corpus. ECF No. 1. Mr. Sifuentes has not properly commenced a civil action.

20          To commence a civil action, a party is required to file a complaint or a petition. Fed. R.

21   Civ. P. 3; Rule 3, Rules Governing § 2254 Cases; Woodford v. Garceau, 538 U.S. 202, 203

22   (2003). Challenges to the validity of confinement or the duration of confinement are properly

23   brought in a habeas action. If Mr. Sifuentes intends to commence a federal habeas action, he

24   must file a signed petition stating his grounds for relief. All petitions for writs of habeas corpus

25   must be filed on the proper form, which the court will provide to Mr. Sifuentes. E.D. Cal. L.R.

26   Cal. 190(b); see also Rule 2(c)-(d), Fed. R. Governing § 2254 Cases. In addition, Mr. Sifuentes

27   must either pay the $5 filing fee or submit a complete application for leave to proceed in forma

28   pauperis. Until he files a signed petition and either pays the filing fee or a completed application
         Case 2:21-cv-01244-JDP Document 3 Filed 07/26/21 Page 2 of 2


 1   to proceed in forma pauperis, there is no case before the court.

 2            Accordingly, it is hereby ORDERED that:

 3            1. The Clerk of the Court shall send Mr. Sifuentes the court’s form petition for a writ of

 4   habeas corpus and an application to proceed in forma pauperis.

 5            2. Mr. Sifuentes shall submit, within thirty days of the date of this order, a signed petition

 6   for writ of habeas corpus that states the grounds for relief.

 7            3. Within thirty days of the date of this order, Mr. Sifuentes shall either submit the $5

 8   filing fee or a completed application to proceed in forma pauperis.

 9            4. Failure to comply with this order may result in this case being closed.

10
     IT IS SO ORDERED.
11

12
     Dated:      July 25, 2021
13                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
